
	

111 HR 186 IH: Glaucoma Screening Act of 2009
U.S. House of Representatives
2009-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 186
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2009
			Mr. Serrano
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish a grant program to provide screenings for
		  glaucoma to individuals determined to be at high risk for glaucoma, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Glaucoma Screening Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)It is estimated
			 that only half of the more than 3,000,000 individuals in the United States that
			 have glaucoma are aware that they have glaucoma.
			(2)Glaucoma is the leading cause of blindness
			 among African-Americans and Hispanics.
			(3)Glaucoma is 6 to 8
			 times more common in African-Americans than in Caucasians.
			(4)Glaucoma accounts
			 for over 7,000,000 visits to physicians each year.
			(5)In
			 terms of Social Security benefits paid, lost income tax revenues, and health
			 care expenditures, the cost of glaucoma to the United States government is
			 estimated to be over $1.5 billion annually.
			(6)Poor vision costs Medicare more than $2
			 billion per year in non-eye-related illnesses and health care needs.
			(7)Medicare currently
			 provides coverage for glaucoma screenings for beneficiaries in the following
			 high risk groups:
				(A)Individuals with
			 diabetes.
				(B)Individuals with a
			 family history of glaucoma.
				(C)African-Americans
			 50 years of age and older.
				(D)Hispanics 65 years
			 of age and older.
				(8)Although Medicare
			 has covered glaucoma screenings since 1998 for beneficiaries with diabetes,
			 less than 45 percent of those beneficiaries have had an eye exam.
			3.Medicare coverage
			 of glaucoma screenings for certain Hispanics
			(a)Expanding
			 Medicare coverage of glaucoma screenings to Hispanics 50 years of age and
			 olderSection 1861(s)(2)(U)
			 of the Social Security Act (42 U.S.C. 1395x(s)(2)(U)) is amended by striking
			 determined to be and all that follows through
			 diabetes and inserting the following: with a family
			 history of glaucoma, individuals with diabetes, and individuals determined to
			 be at high risk for glaucoma including, among other individuals determined to
			 be at high risk for glaucoma, individuals who are both older than 49 years of
			 age and Hispanic.
			(b)Effective
			 DateThe amendment made by subsection (a) applies with respect to
			 services furnished on or after January 1, 2010.
			4.Grant program to
			 provide screenings for glaucoma to high risk individuals
			(a)Grant
			 programThe Secretary shall
			 establish a program to award a grant to an eligible entity (as described in
			 subsection (b)) to provide screenings for glaucoma for individuals determined
			 to be at high risk for glaucoma.
			(b)EligibilityIn order to be eligible to receive a grant
			 under this section, an entity shall—
				(1)submit an
			 application at such time, in such form, and with such information and
			 assurances as the Secretary may require;
				(2)be located within
			 the United States, the Commonwealth of Puerto Rico, or a territory or
			 possession of the United States; and
				(3)be dedicated
			 solely to screening individuals for glaucoma and other eye diseases.
				(c)Use of
			 FundsAn entity receiving a grant under this section shall use
			 the grant in accordance with the following requirements:
				(1)The entity shall
			 utilize mobile screening units to test for glaucoma and other eye
			 diseases.
				(2)The entity shall
			 target screening activities to populations primarily consisting of individuals
			 determined to be at high risk for glaucoma.
				(3)The entity shall
			 form partnerships with Federally-qualified health centers to increase awareness
			 of the need for screenings for glaucoma and to provide screenings for glaucoma
			 for individuals determined to be at high risk for glaucoma, individuals with a
			 family history of glaucoma, and individuals with diabetes.
				(4)The entity shall
			 provide grants to approved medical residency training programs to permit
			 students participating in the programs to conduct screenings for glaucoma for
			 individuals determined to be at high risk for glaucoma.
				(5)The entity shall
			 conduct all grant-funded activities within the United States, the Commonwealth
			 of Puerto Rico, or a territory or possession of the United States.
				(d)DefinitionsFor
			 the purposes of this section, the following definitions apply:
				(1)Approved medical
			 residency training programThe term approved medical residency
			 training program has the meaning given that term in section
			 1886(h)(5)(A) of the Social Security Act (42 U.S.C. 1395ww(h)(5)(A)).
				(2)Federally-qualified
			 health centerThe term
			 Federally-qualified health center has the meaning given that
			 term in section 1861(aa)(4) of the Social Security Act (42
			 U.S.C.1395x(aa)(4)).
				(3)Individuals
			 determined to be at high risk for glaucomaThe term
			 individuals determined to be at high risk for glaucoma means
			 those individuals determined by the Secretary to be at high risk for glaucoma
			 pursuant to the Secretary’s administration of section 1861(s)(2)(U) of the
			 Social Security Act (42 U.S.C. 1395x(s)(2)(U)), as amended by section 3(a), but
			 without regard to the age of the individual.
				(4)Screening for
			 glaucomaThe term screening for glaucoma has the
			 meaning given that term in section 1861(uu) of the Social Security Act (42
			 U.S.C. 1395x(uu)).
				(5)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
				(e)Authorization of
			 appropriationsThere is authorized to be appropriated $10,000,000
			 for grants under this section for each of the first 5 fiscal years beginning
			 after the date of the enactment of this Act.
			
